Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
1.	 Claim 1 recites: A lift device comprising: a base having a plurality of wheels; a drive motor configured to rotate at least one wheel of the plurality of wheels to propel the lift device; a steering system operably coupled to at least one of the plurality of wheels to steer the lift device; a linear actuator configured to selectively move a work platform configured to support a load between a raised position and a lowered position, the linear actuator having an electric motor; a battery configured to selectively apply power to the linear actuator and the drive motor; and a control system configured to manage a battery usage of the battery during operation, the control system comprising: a vehicle controller in communication with the drive motor, the steering system, and the battery; and a lift controller in communication with the vehicle controller and the linear actuator; wherein at least one of the vehicle controller and the lift controller is configured to receive current delivery limits and regeneration limits of the battery and to limit operational speeds of at least one of the drive motor, the steering system, and the linear actuator based on the current delivery limits and the regeneration limits.
2.	 Claim 11 recites: A lift device comprising: a base having a plurality of wheels; linear actuator configured to selectively move a work platform configured to support a load between a raised position and a lowered position, the linear actuator having an electric motor; and a rechargeable battery system including a battery, a heating system, and a battery charger, the battery configured to power the electric motor of the linear actuator, the heating system configured to selectively provide heat to the battery, the battery charger configured to selectively charge the battery and to selectively charge the heating system; wherein the heating system is configured to receive power from the battery through a battery power connection and to receive power from the battery charger through a battery charger power connection.
3.	Claim 17 recites: A rechargeable battery system for a lift device, the rechargeable battery system comprising: a battery configured to power at least one component of the lift device; a heating system configured to selectively provide heat to the battery; and a battery charger configured to selectively charge the battery and to selectively charge the heating system; wherein the heating system is configured to selectively receive power from the battery through a battery power connection and to selectively receive power from the battery charger through a battery charger power connection.
4.	US (PG Pub 2009/0283346) “Katae” teaches a system for warming a fork lift battery without an electric heating system with a battery and charger interface.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614